  Case 20-50512        Doc 9    Filed 09/02/20 Entered 09/02/20 15:43:00      Desc Main
                                   Document    Page 1 of 1



                       UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF MINNESOTA



 In re:
                                              Case No: 20-50512-RJK
 J. Brockton Holbert                          Chapter 7
 Debtors(s)


            NOTICE OF APPEARANCE AND REQUEST FOR NOTICE


          PLEASE TAKE NOTICE that Joseph D. Kantor, Esq., and Timothy R. Maher,

Esq., of Guzior Armbrecht Maher, represents and appears on behalf of Lucinda Miller, a

creditor in the above-named case. The undersigned hereby requests that all notices and

other documents in this case be mailed to the undersigned at the office address stated

below.

          This Request for Notice and Notice of Appearance is filed pursuant to Rule

9010(b) of the Federal Rules of Bankruptcy Procedure, and Local Rule 2002-5.


                                                  GUZIOR ARMBRECHT MAHER



   Dated: September 2, 2020                              /s/ Joseph D. Kantor
                                                  Timothy R. Maher (#295644)
                                                  Joseph D. Kantor (#342373)
                                                  8609 Lyndale Ave So, STE 201
                                                  Bloomington, MN 55420
                                                  tmaher@gamlaw.net
                                                  jkantor@gamlaw.net
                                                  (612) 373-0007
                                                  Attorneys for Lucinda Miller


                                              1
